                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA


PERRY CLINE, on behalf of himself
and ail others similarly situated,
                       Plaintiff,

V.                                                  Civil Action No. 6:17-cv-313-JAG


SUNOCO,INC.(R&M), and,
SUNOCO PARTNERS MARKETING
& TERMINALS, L.P.,
                       Defendants.


                                            ORDER


       This matter comes before the Court on the defendant's motion to dismiss. (Dk. No. 103.)

For the reasons stated in the accompanying Opinion, the Court DENIES the motion.

       It is so ORDERED.


       Let the Clerk send a copy of this Order to all counsel of record.



                                                                   Is!
Date: 3 October 2019
                                                   John A. Gibney, Jr<
Richmond, VA                                       United States District Judge
